Order filed November 17, 2020




                                       In The

                      Fourteenth Court of Appeals
                                     ____________

                               NO. 14-20-00729-CV
                                     ____________

                        IN THE MATTER OF J.A.A., JR.


                  On Appeal from County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-CJV-023528

                                      ORDER
      This is an accelerated appeal from an order of a juvenile court waiving
jurisdiction and transferring appellant to criminal district court signed October 2,
2020. The notice of appeal was filed October 26, 2020. The clerk’s record was due
within 10 days after the notice of appeal was filed. See Tex. R. App. P. 35.1(b). The
clerk’s record has not been filed.
      We order the Fort Bend County Clerk to file the record in this appeal on or
before November 30, 2020. If the record is not timely filed, the court will take
appropriate action.
                                     PER CURIAM
Panel consists of Justices Christopher, Wise, and Hassan.